—Order unanimously affirmed without costs. Memorandum: Contrary to the contention of respondent, Family Court’s determination that he sexually abused his daughter Vanessa is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [1]; Matter of Tammie Z., 66 NY2d 1, 3). The court’s determination is entitled to great weight and should not be disturbed unless it is clearly unsupported by the record (see, Matter of Commissioner of Social Servs. of City of N. Y. [Shevonne S.], 188 AD2d 528, 529), particularly where, as here, “no physical evidence of abuse exists and the case turns on questions of credibility” (Matter of Orange County Dept. of Social Servs., 215 AD2d 562, 563). Under the circumstances, the court properly determined that respondent’s five other children named in the petition are neglected children (see, Matter of Jessica N., 234 AD2d 970, 972, appeal dismissed 90 NY2d 1008). (Appeal from Order of Orleans County Family Court, Punch, J. — Abuse.) Present — Green, J. P., Pine, Hayes, Scudder and Lawton, JJ.